Citation Nr: 1802862	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  13-15 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had active service in the Navy from October 1990 to October 1993, in the Army from September 1997 to September 1999, and in the Navy from January 2000 to December 2003.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran requested a hearing before the Board in his May 2013 VA Form 9. The RO informed the Veteran that his requested hearing had been scheduled for January 2014.  See November 2013 letter. The Veteran, however, failed to report for the scheduled hearing.  As the record does not indicate the Veteran has requested that      the hearing be rescheduled, the Board deems the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.704 (2017).

The claim was remanded by the Board in May 2015 for additional development.  The Board also remanded a claim for service connection for a right ankle disability, which was subsequently granted in an August 2017 rating decision and is no longer before the Board for appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the claim in May 2015 in order to schedule the Veteran for      a VA examination.  The examiner was specifically instructed to identify all current disabilities of the right and left knees and, for each disorder, provide an opinion as to whether it is at least as likely as not that the identified disorder had its onset in service or was related to an event in service, with consideration of the Veteran's treatment for right and left retropatellar pain syndrome/patellar tendonitis during his period of service from September 1997 to September 1999 and the July 2011 VA examination diagnosis of chondromalacia of the knees and the x-ray interpretation of bilateral patellar tendon enthesopathy.

The Veteran underwent a VA knee and lower leg conditions Disability Benefits Questionnaire (DBQ) in August 2017.  In the diagnosis section, the examiner    listed only bilateral knee discomfort. The examiner noted the Veteran's history      
of bilateral knee pain noted in 1997 and the 2011 examination showing mild bilateral pain and chondromalacia, but indicated there was no knee condition to note on examination and that the complaints were nonspecific.  An additional examination with x-rays should be conducted and an opinion provided. 

The Board also notes that the August 2017 supplemental statement of the case (SSOC) was returned as undeliverable.  Although the Veteran's representative submitted a response to the SSOC, efforts should be made on remand to send the Veteran a copy of this document.  In that vein, the electronic record contains a document listing the Veteran's last confirmed address as on Wynantskil Way, which is also reflected in CAPRI records dated in 2016. The RO should undertake efforts to confirm whether this is the Veteran's current address.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake efforts to confirm whether the Veteran's current address is on Wynantskil Way.  If confirmed, provide him a copy of the August 2017 SSOC that was returned as undeliverable.  

2.  Schedule the Veteran for a VA examination of the knees, to include x-rays unless contraindicated.  The claims file must be reviewed in conjunction with the examination.  All indicated tests should be conducted    and the results reported.  If x-rays are not conducted,     the examiner should explain why such testing was not indicated, despite the finding of crepitus on the 2017       VA examination.
 
The examiner is asked to provide an opinion as to  whether any currently diagnosed knee disability, and     the previously diagnosed bilateral knee chondromalacia and x-ray finding of bilateral patellar tendon enthesopathy had their onset in service or are related to an event in service, with consideration of the Veteran's treatment      for right and left retropatellar pain syndrome/patellar tendonitis during his period of service from September 1997 to September 1999.  

3.  After undertaking the development above and 
any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a SSOC and be given an appropriate period to respond thereto before the case is returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

